Title: From Thomas Jefferson to Henry Dearborn, 12 August 1804
From: Jefferson, Thomas
To: Dearborn, Henry


               
                  Monticello Aug. 12. 04.
               
               Th: Jefferson incloses to Genl. Dearborne more candidates for the succession to Genl. Irvine. he has just recieved a letter from mr Dupont the father in which is the following paragraph. ‘continue your friendship to me. extend it to my children. I hope you have your powder made and your saltpeter refined at their manufactory 1. because it is without comparison the best in the US. and one of the best in the world. 2. because your old powder probably needs renewing. 3. because it belongs to your faithful friend.’ perhaps the departure of Doctr. Hunter may furnish an occasion of yielding this kind of gratification to a man, who, I have no doubt, has been useful lately, & I know to have been so formerly on all occasions. Th:J. presents his affectionate salutations to Genl. & mrs Dearborne.
            